DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendments filed on 08/16/2022 has been received and entered.  Currently Claims 1-23 are pending.

Response to Arguments
Applicant argues on pages 7-8 of applicant’s remarks that neither Handal or Abrams (or Lee) recite or describe “wherein the encrypted key material is obtained from a unique resource identifier (URI) that is specific to the encrypted media content item” as recited in the amended claims.
Applicant’s arguments are moot in view of the below new ground(s) of rejection.  In particular, Abrams teaches a client requests content key(s) for encrypted content from a DRM manager and receives an encrypted license which includes the requested content key(s).  The client decrypts the encrypted license to obtain the content key(s) ([0045]-[0050]). It is obvious to one of ordinary skill in the art that since the encrypted license includes the content key(s), decrypting the license would reveal the content key(s).  Therefore, obtaining/generating the content key(s) is based on the content key included in the decrypted license.  One of ordinary skill in the art would recognize that the client sends a request for the content key by sending a request to a particular URI of the DRM manager, therefore the response back to the client (e.g. the encrypted license) is from a particular URI of the DRM manager.  In an analogous art, Hierro teaches obtaining a license from a url specific to the encrypted content based on the encrypted content’s header ([0137], [0142]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Handal in view of Abrams and Lee of requesting a license for content playback with the teachings of Hierro to include requesting the license based on a URL in the content header because the results would have been predictable and resulted in requesting/obtaining a license based on the indicated URL.  Therefore, Abrams in view of Hierro teaches limitations of the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 8-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handal et al. US2013/0174271 hereinafter referred to as Handal, in view of Abrams et al. US2005/0273629 hereinafter referred to as Abrams, Lee US2010/0199105, and Hierro et al. US2012/0284802 hereinafter referred to as Hierro. 
As per claim 1, Handal teaches a method comprising: transmitting a request for a content decryption key from a first media component to a server in accordance with a designated key exchange protocol (Handal Fig. 2 and paragraph [0030]-[0031], [0034], [0054], transmit request for content key); 
providing the requested content decryption key to a second media component for media playback, the requested content decryption key configured to be used by the second media component to decrypt the encrypted media content item, the requested content decryption key being provided in accordance with a designated key exchange protocol (Handal paragraph [0030]-[0031], [0034], [0054]-[0055], security application provides the decryption key to the media player).  
Handal does not explicitly disclose receiving a license for an encrypted media content item at a first media component, the encrypted media content item corresponding with a requested content decryption key, wherein the license is encrypted and specific to a designated user account and the designated user account comprises a private key able to decrypt the license; 
generating the requested content decryption key by decrypting encrypted key material based on information included in the license, wherein the encrypted key material is obtained from a unique resource identifier (URI).
Abrams teaches receiving a license for an encrypted media content item at a first media component, the encrypted media content item corresponding with a requested content decryption key, wherein the license is encrypted and specific to a designated user account and the designated user account comprises a private key able to decrypt the license (Abrams paragraph [0045]-[0050], client user registers with DRM manager and has corresponding public/private key associated with the user account.  Client request content key(s) for encrypted content and receives a license including the content key(s), where the license is encrypted with the user public key); 
generating the requested content decryption key by decrypting encrypted key material based on information included in the license, wherein the encrypted key material is obtained from a unique resource identifier (URI) (Abrams paragraph [0049]-[0050], receive encrypted license from DRM manager and decrypt license to obtain content key) (It is obvious to one of ordinary skill in the art that since the encrypted license includes the content key(s), decrypting the license would reveal the content key(s).  Therefore, obtaining/generating the content key(s) is based on the content key included in the decrypted license.  One of ordinary skill in the art would recognize that the client sends a request for the content key by sending a request to a particular URI of the DRM manager, therefore the response back to the client (e.g. the encrypted license) is from a particular URI of the DRM manager).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Handal of requesting a key for content playback with the teachings of Abrams to include requesting a license comprising an encrypted content key because the results would have been predictable and resulted in obtaining the content key from the license.
Handal in view of Abrams does not explicitly disclose wherein license includes conditions on amount of times media content item has been played or a designated time period for playing the media content item.
Lee teaches wherein license includes conditions on amount of times media content item has been played or a designated time period for playing the media content item (Lee paragraph [0036], [0046], [0068], license includes usage restriction information).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Handal in view of Abrams of requesting a license for content playback with the teachings of Lee to include checking the usage restrictions of the received license before content playback in order to provide granular management of content usage.
Handal in view of Abrams and Lee does not explicitly disclose license obtained from a unique resource identifier (URI) that is specific to encrypted media content item.
Hierro teaches license obtained from a unique resource identifier (URI) that is specific to encrypted media content item (Hierro paragraph [0137], [0142], obtain license from a url specific to the encrypted content based on the encrypted content’s header).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Handal in view of Abrams and Lee of requesting a license for content playback with the teachings of Hierro to include requesting the license based on a URL in the content header because the results would have been predictable and resulted in requesting/obtaining a license based on the indicated URL.  It would have also been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Handal in view of Abrams and Lee of requesting a license for content playback with the teachings of Hierro to include a native media content player to play media content and the generation and use of the various KIDs to request for a content decryption key in order to allow for a greater performance in reproducing the media content than non-native media players and to allow the client device to playback content to which different DRM schemes have been applied.

As per claim 2, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 1, wherein the designated key exchange protocol corresponds with a custom digital rights management (DRM) protocol identifier (Hierro paragraph [0047], [0053]-[0057], [0103], drm identifier).  

As per claim 3, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 1, wherein the second media component comprises a media player native to an operating system (Handal Fig. 2 and paragraph [0030]-[0031], [0034], [0054]; Hierro paragraph [0026], [0109], native player)

As per claim 4, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 3, wherein the first media component and the second media component are operable to communicate via an application programming interface (API) native to the operating system (Handal Fig. 2 and paragraph [0030]-[0031]).  


As per claim 5, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 1, wherein the method is performed in a broadcast model (Handal paragraph [0067]; Lee paragraph [0071], [0095]).

As per claim 8, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 1, wherein the request for the content decryption key identifies a content management account associated with the license server (Abrams paragraph [0045]-[0048]).  

As per claim 9, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 1, wherein the encrypted media content item comprises streaming media content via a network (Handal Fig. 2 and paragraph [0024], [0034]).  

As per claim 10, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 1, wherein the encrypted media content item includes at least one file stored on the local storage medium (Abrams paragraph [0031], [0037]; Lee paragraph [0015], [0082]).  

As per claims 11-20, claims 11-20 claim a device and a non-transitory computer readable media essentially corresponding to the method claims 1-4 and 8-10 above, and they are rejected, at least for the same reasons.

As per claim 21, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 1, further comprising, receiving a transport stream that includes a playlist listing multiple media content items, wherein the playlist comprises data indicating a unique resource identifier (URI) for each of the multiple media content items (Handal paragraph [0032]-[0034], playlist containing links to content; Hierro paragraph [0137], [0141], playlist of links to content).  

As per claim 22, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 21, wherein the first media component intercepts an attempt to access the URI by the second media component and accesses the URI instead of the first media component (Handal Fig 2., paragraph [0034], The security application then parses the playlist data, replacing all playlist data including key file URIs with modified URIs with local host and port information for the security application… Because of the modified URIs, these requests are directed to the security application.  In those situations, the security application requests and receives the relevant security access from the security server… Paragraph [0049], the URI that is passed to the player application will contain the original destination as parameters that can be used on request.  For example, the original values may also be sent as encoded parameters in the modified links to be directly available when presented at the media player.).  

As per claim 23, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 21, where in the playlist comprises a protocol identifier of the URI, and wherein the first media component accesses the URI using a protocol identified by the protocol identifier (Handal paragraph [0003], [0032]-[0034], [0048]-[0049], obtain data using URIs included in playlist via protocol such as http; Hierro paragraph [0137], [0141]-[0142],  playlist data includes URIs using protocol such as http).

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handal in view of Abrams, Lee and Hierro, and further in view of Lee et al. US2008/0098481 hereinafter referred to as Lee ‘481. 
As per claim 6, Handal in view of Abrams, Lee and Hierro teaches the method recited in claim 1.
Handal in view of Abrams, Lee and Hierro does not explicitly disclose the method further comprising: determining whether license is stored on a local storage medium.  
Lee ‘481 teaches the method further comprising: determining whether license is stored on a local storage medium (Lee ‘481 paragraph [0087]-[0088]).  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Handal in view of Abrams, Lee and Hierro of requesting a license for content playback with the teachings of Lee ‘481 to include determining whether a license is already stored locally in order to prevent additional requests for licenses that have already been acquired.

As per claim 7, Handal in view of Abrams, Lee, Hierro and Lee ‘481 teaches the method recited in claim 6, the method further comprising: storing the license on the storage medium when it is determined that the license is not stored on the local storage medium (Lee ‘481 paragraph [0068]-[0069], [0087]-[0088]).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495